 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 1 of 10 PagelD #: 4

STATE OF INDIANA MARION SUPERIOR COURT
SS: CIVIL DIVISION, ROOM 4
COUNTY OF MARION CAUSE NO.

49004 18 10 0V' 041583

THE CONSOLIDATED CITY OF
INDIANAPOLIS and MARION COUNTY,
INDIANA, and THE METROPOLITAN
DEVELOPMENT COMMISSION OF i} DP
MARION COUNTY, INDIANA, EF J L

Plaintiffs, OCT 17 2018 (33)
v. “FV af a. Eletndap)

GLEHK OF THE MARION CIRCUIT COU

RAYMOND PECK,

Defendant.

 

COMPLAINT FOR INJUNCTION AND FINE

Come now the Plaintiffs, the Consolidated City of Indianapolis and Marion County,
Indiana, and the Metropolitan Development Commission of Marion County, Indiana, by
counsel, and for its Complaint against the Defendant states the following:

1. Plaintiff, the Consolidated City of Indianapolis and Marion County, Indiana,
is a political subdivision authorized by I.C. 36-3.

2. Section 740-1002 of the Revised Code of the Consolidated City of Indianapolis
and Marion County (“Revised Code”) authorizes the Metropolitan Development Commission
of Marion County, Indiana (“Commission”) to institute a suit for injunctive relief in the
Superior Courts of Marion County, Indiana, for violations of provisions of any Code or land
use regulation of Marion County, Indiana.

3. Defendant, Raymond Peck, is the owner and/or occupant of the Real Estate
commonly known as 10832 Portside Court, Indianapolis, Marion County, Indiana (“Real

Estate”).
 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 2 of 10 PagelD #: 5

4, The Real Estate is zoned D-P and its use and development, both primary and
accessory, are regulated by the Revised Code, including Chapters 740-744.

5. The Real Estate contains a Class 2 structure, a building or structure that is
intended to contain or contains only one (1} dwelling unit or two (2) dwelling units.

6. Section 561-221 of the Revised Code states “except for activity specified in
subsection (b), it shall be unlawful for a person, partnership or corporation to undertake or
accomplish any land alteration without having in force a written drainage permit obtained
from the division of compliance. A viclation of this section is subject to the enforcement
procedures and penalties provided in section 103-3 of this Code; provided, however, the fine
imposed for such violation shall not be less than one hundred dollars ($100.00), and each
day that an offense continues shall constitute a separate violation.”

7. Section 561-109 defines land alteration and includes terracing, grading,
excavating, constructing earthwork, draining, installing drainage tile, filling and paving.

8. Section 561-263 of the Revised Code authorizes the issuance of a Stop Work
Order when land alteration for which a drainage permit is required is proceeding without a
drainage permit being in force.

9. Section 561-264 of the Revised Code authorizes the City of Indianapolis to
initiate a civil action to restrain any person, partnership or corporation accomplishing land
alteration or any person, partnership or corporation which owns land from allowing land
alterations without complying with the requirements of Chapter 561 of the Revised Code,

10. Section 561-332 requires land alteration to be carried out in conformity with
covenants executed in connection with rezoning cases, commitments, variance conditions,
plat restrictions and building code standards of Chapter 536 of the Revised Code.

11. Chapter 536 of the Revised Code contains the buildings and construction

ordinances for the City of Indianapolis.
 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 3 of 10 PagelD #: 6

12. Section 536-201(a) of the Revised Code provides that, except for construction
specifically exempted, it shall be unlawful for a person, partnership or corporation to
engage in any construction or demolition or removal of a structure unless a written building
permit issued by the department of business and neighborhood services describing the
activity has been obtained by and is in force relative to the person accomplishing,
supervising, or contractually responsible for accomplishment of the construction allowed by
the building permit.

13. Section 536-707 of the Revised Code allows the City of Indianapolis to initiate
a civil action to restrain any person, partnership or corporation from violating a provision of
this chapter or any building standard or procedure.

14. — Section 536-801 of the Revised Code sets forth the minimum standards for
structures and building equipment.

15. Section 740-202 of the Revised Code defines minor residential structure as:
“Structures that are subordinate and secondary to the primary residential use of a property, such
as garages, carports, porches, decks or patios 18 inches or greater in height, mini-barns, sheds,
workshops, swimming pools, hot tubs, porte-cocheres, bathhouses, cabanas, secondary dwelling
unit, shelters for personal livestock, greenhouses, and other accessory buildings or structures
similar and comparable in character to these uses.

16. Section 740-1006.A and Section 103-51 of the Revised Code provide that the
first civil zoning violation in a calendar year (“first civil zoning violation”) is subject to
admission of the violation and payment of a $50.00 fine.

1 ee Section 740-1005.B of the Revised Code provides that each day a civil zoning

violation remains uncorrected constitutes a second or subsequent violation.
Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 4 of 10 PagelD #: 7

18. Section 103-3(a) of the Revised Code provides that any person found to have
committed a violation of the Revised Code shall be fined not more than $2,500.00 or not
more than $7,500.00 for a second or subsequent violation.

19. Section 103-3(b) of the Revised Code provides that the City may enjoin or
abate any violation of the Code by appropriate action.

20. Section 103-59 of the Revised Code provides that the city prosecutor may
initiate judicial proceedings against a person who fails to admit, deny, or pay a citation for
a first civil zoning violation within the time limits set forth in that section.

COUNTI
21. Inspection of the Real Estate on or about May 24, 2017, revealed the

Defendant caused, suffered or allowed land alteration, as defined by Chapter 561 of the

 

Revised Code, at the Real Estate without first obtaining a drainage permit, including but
not limited to the construction of a tiered porch, a violation of Section 561-221 of the
Revised Code.

22. On or about May 25, 2017, a Stop Work Order was issued to the Defendant
pursuant to Section 561-263 of the Revised Code, requiring ail construction and/or land
alteration to cease until the required permits are issued.

23, Re-inspection of the Real Estate on or about June 29, 2017, revealed that
work had continued over the May 25, 2017, Stop Work Order, specifically, the construction
of a tiered porch and/or outdoor kitchen without first obtaining all required permits, a
violation of Section 561-264 of the Revised Code.

24, Re-inspection of the Real Estate on or about June 11, 2018, revealed that the
violation remained, specifically, the completed construction of a tiered porch and/or outdoor

kitchen over the Stop Work Order.
 

 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 5 of 10 PagelD #: 8

25. As of October 12, 2018, no drainage permit had been issued and the violation
remained uncorrected.

COUNT II

26, Inspection of the Real Estate on or about May 24, 2017, revealed the
Defendant caused, suffered or allowed land alteration, as defined by Chapter 561 of the
Revised Code, including but not limited to the construction of a tiered porch, at the Real
Estate without first obtaining a drainage permit, a violation of Section 561-221 of the
Revised Code.

27. On or about May 25, 2017, a Stop Work Order was issued to the Defendant
pursuant to Section 561-263 of the Revised Code, requiring all construction and/or land
alteration to cease until the required permits are issued.

28. Re-inspection of the Real Estate on or about June 29, 2017, revealed that the
violation remained, specifically, the completed or nearly completed construction of the
tiered porch and/or outdoor kitchen, without first having obtained the required drainage
permit, a violation of Section 561-221 of the Revised Code.

29. On or about July 3, 2017, Defendant was issued a Notice of Violation for the
failure to obtain a drainage permit for the land alteration at the Real Estate, the
construction of the tiered porch and/or outdoor kitchen, a violation of Section 561-221 of the
Revised Code.

30. Re-inspection of the Real Estate on or about June 11, 2018, revealed that the
violation continued and a second Notice of Violation was issued to the Defendant for the
ongoing viclation of Section 561-221 of the Revised Code.

31. As of October 12, 2018, no drainage permit had been issued and the violation

remained uncorrected.
 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 6 of 10 PagelID #: 9

COUNT III

32. On or about July 31, 2017, inspection of the Real Estate found that the
Defendant, in violation of Section 536-201(a) of the Revised Code, caused, suffered or
allowed construction activities at the Real Estate without first obtaining a building permit
from the department of business and neighborhood services, City of Indianapolis.
Specifically, Defendant caused, suffered or allowed the erection or construction of a tiered
patio and/or outdoor kitchen that exceeds thirty (30) inches above finished grade without
the required structural permit.

33, On or about on July 31, 2017, a Stop Work Order was issued to the
Defendant and posted at the Real Estate requiring all construction activity to cease until all
required permits are obtained.

34. Re-inspection of the Real Estate on or about April 26, 2018, revealed that the
violation remained uncorrected and on or about April 26, 2018, a First Notice of Violation
letter was issued to the Defendant.

35. Re-inspection of the Real Estate on or about August 17, 2018, revealed that
the violation remained uncorrected and a Second Notice of Violation letter was issued to the
Defendant.

36. As of October 12, 2018, no structural permit had been issued and the
violation remained uncorrected.

COUNT IV

37. On or about July 31, 2017, inspection of the Real Estate found that the
Defendant, in violation of Section 536-201(a) of the Revised Code, caused, suffered or
allowed construction activities at the Real Estate without first obtaining a building permit
from the department of business and neighborhood services, City of Indianapolis.

Specifically, Defendant caused, suffered or allowed the installation of electrical service to

6
 

Case 1:20-cv-00026-TWP-MPB Document1-1 Filed 01/05/20 Page 7 of 10 PagelID #: 10

an exterior patio and/or outdoor kitchen without first obtaining the required electrical
permit.

38. On or about on July 31, 2017, a Stop Work Order was issued to the
Defendant and posted at the Real Estate requiring all construction activity to cease until all
required permits are obtained.

39. Re-inspection of the Real Estate on or about April 26, 2018, revealed that the
violation remained uncorrected and on or about April 26, 2018, a First Notice of Violation
letter was issued to the Defendant.

40. Re-inspection of the Real Estate on or about August 17, 2018, revealed that
the violation remained uncorrected and a Second Notice of Violation letter was issued to the
Defendant.

41. As of October 12, 2018, no electrical permit had been issued and the violation
remained uncorrected.

COUNT V

42. Section 740-1005.A.2 of the Revised Code states that the failure to obtain an
Improvement Location Permit when one is required by the terms and provisions of the
Zoning Ordinance is a violation of the Revised Code.

43. Inspection of the Real Estate on or about July 31, 2017, revealed the erection
or construction of a minor residential structure, specifically a patio exceeding eighteen (18)
inches in height, without first obtaining an Improvement Location Permit, a violation of
Section 740-1005.A.2 of the Revised Code.

44, On July 31, 2017, a Stop Work Order was issued to the Defendant and posted

at the Real Estate.
 

Case 1:20-cv-00026-TWP-MPB Document 1-1 Filed 01/05/20 Page 8 of 10 PagelD #: 11

45. On August 1, 2017, a Notice of Violation was issued to Defendant for the
failure to obtain an Improvement Location Permit for the erection or construction of a
minor residential structure, a patio exceeding eighteen (18) inches in height.

46. Re-inspection of the Real Estate on or about April 26, 2018, revealed that the
violation remained.

47, On or about April 26, 2018, Defendant was issued citation CIT18-001561 for
the failure to obtain an Improvement Location Permit when one is required by the terms
and provisions of the ordinance, specifically for the construction of a minor residential
structure, a patio exceeding eighteen (18) inches in height, in violation of Section 740-
1005.A.2 of the Revised Code.

48. Defendant has failed to admit or deny the citation according to the provisions
of Chapter 103 of the Revised Code.

49, On or about August 17, 2018, re-inspection of the Real Estate found the
violation remained uncorrected, which constitutes a second and/or subsequent violation in a
twelve-month period.

50. As of October 12, 2018, no Improvement Location Permit had been issued for
the construction of a minor residential structure, a patio exceeding eighteen (18) inches in
height, and the violation remained uncorrected.

COUNT VI

51. Section 740-1005.A.8 of the Revised Code states that the failure to comply
with use-specific standards and zoning district development standards is a violation of the
Revised Code.

52, Inspection of the Real Estate on or about July 31, 2017, revealed the location,
erection or construction cf a minor residential structure, specifically a tiered patio and/or

outdoor kitchen in the side yard setback, located within the side yard setback, eight-foot
8
 

Case 1:20-cv-00026-TWP-MPB Document 1-1 Filed 01/05/20 Page 9 of 10 PagelD #: 12

side and twenty-two foot aggregate side yard setback required as per 79-Z-107 Plat
Restrictions, a violation of Section 740-1005.A.8 of the Revised Code.

53. On August 1, 2017, a Notice of Violation was issued to Defendant for the
location, erection or construction of a minor residential structure, specifically a tiered patio
and/or outdoor kitchen, within the side yard setback, eight-foot side and twenty-two foot
aggregate side yard setback required as per 79-Z-107 Plat Restrictions.

54, Re-inspection of the Real Estate on or about April 26, 2018, revealed that the
violation remained.

55. On or about April 26, 2018, Defendant was issued citation CIT18-001562 for
the location, erection or construction of the minor residential structure, a tiered patio
and/or outdoor kitchen, within the side yard setback, a violation of Section 740-1005.A.8 of
the Revised Code.

56. Defendant has failed to admit or deny the violation according to the
provisions of Chapter 103 of the Revised Code.

57. On or about August 17, 2018, inspection of the Real Estate found the
violation remained uncorrected, which constitutes a second and/or subsequent violation in a

twelve-month period.

WHEREFORE, Plaintiff prays that Defendant be fined in the amount of $2,500.00
per day for the violations, Plaintiff respectfully requests the Court to Order Defendant to
immediately correct all violations: obtain the required drainage permit(s) for the land
alteration already completed at the Real Estate or return the site to its previous condition;
obtain structural and electrical permits for construction activity already completed at the
Real Estate or remove the structure and electrical service; obtain an Improvement Location

Permit for the structure or remove the structure; move the structure from the setback.

9
 

Case 1:20-cv-00026-TWP-MPB Document 1-1 Filed 01/05/20 Page 10 of 10 PagelD #: 13

Additionally, Plaintiff requests that the Defendant be permanently enjoined from

maintaining any land alteration, construction activity, structures without the required

drainage, building or Improvement Location Permits and all setback violations at the Real

Estate. Finally, Plaintiff prays for the costs of this action, and for all other relief just and

proper in the premises,

by:

Respectfully submitted,

THE CONSOLIDATED CITY OF
INDIANAPOLIS and MARION COUNTY,
INDIANA, and the METROPOLITAN
DEVELOPMENT COMMISSION OF MARION
COUNTY, INDIANA

‘si: Deborah L. Law

Deborah L. Law #18402-49

City Prosecutor

Office of Corporation Counsel

200 E. Washington Street, Suite 1601
Indianapolis, IN 46204

Telephone: (317) 327-4055

Deborah. Law@indy.gov

10
